Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 18th, 2022. Claims 2, 4, 12, 18, 22, and 32-52 have been canceled.  Claims 1, 3, 5-11, 13-17, 19-21, 23-31 have been entered and are presented for examination.  
Application 15/987,220 claims benefit of U.S. Provisional Application 62/581,293 (11/03/2017).
Response to Arguments
Regarding Applicant’s arguments of "receiving, by the UE responsive to completion of the beam failure recovery procedure, an updated quasi-co-located relationship between the first channel and a second beam, from an access node." Failed to be taught.
The Examiner respectfully disagrees.
Yu et al. discloses A four-step beam failure recovery (BFR) procedure can be used to address the issue. In a first step of beam failure detection, UE 102 detects a beam failure condition of the original serving BPL 131 formed between BS beam #B3 and UE beam #U2. In a second step of new candidate beam identification, UE 102 performs measurements for candidate beam selection. In a third step of beam failure recovery request (BFRQ) transmission, UE 102 transmits a BFRQ message to BS 101 upon the triggering condition for BFRQ transmission is satisfied. For example, the triggering condition is satisfied when beam failure is detected (e.g., the quality of the serving BPL is worse than a first predefined threshold) and candidate beam is identified (e.g., the quality of the candidate BPL is better than a second predefined threshold). In a fourth step of monitoring NW response, UE 102 monitors NW response to decide the success or failure of the BFRQ transmission attempt. For example, if the BFRQ transmission attempt is successful, then a new BPL 132 formed between BS beam #B2 and UE beam #U1 is selected to become the new serving BPL between BS 101 and UE 102 (paragraph 0026).
John Wilson et al. discloses it may be appropriate for a base station to update one or more TCI states configured for indicating, to a UE, QCL relationships between antenna ports used for downlink communication with the UE. As described herein, a base station may support techniques for dynamically updating a subset of TCI states configured for indicating, to a UE, QCL relationships between antenna ports used for downlink communications with the UE. In particular, the base station may transmit downlink control information (DCI) to the UE to update the subset of TCI states (e.g., based on current channel conditions) (paragraphs 0005-0006, 0038).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 11, 13, 16-17, 21, 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0082335) in view of John Wilson et al. (US 2019/0115955).
Regarding claims 1, 11, 17, 21, 23-25, Yu et al. discloses a computer implemented method for operating a user equipment (UE), the method comprising: identifying, by the UE, a first beam during a beam failure recovery procedure, the first beam being identified as a candidate beam through which the UE can receive downlink transmissions (see Figure 1 and paragraph 0026 [new candidate beam identification, UE 102 performs measurements for candidate beam selection]); sending, by the UE, a beam failure recovery request in response to identifying the first beam for beam failure recovery (see Figure 1 [BFRQ transmission]); receiving, by the UE, a response to the beam failure recovery request based on an assumed quasi-co-located (QCL) relationship between a first reference signal and a second reference signal, wherein the first reference signal is corresponding to the identified first beam and the second reference signal is a demodulation reference signal (DMRS) associated with the received response (paragraphs 0026-0027, 0035[monitoring NW response; UE assumes the demodulation reference signal (DMRS) ports of UE-specific control channel to be spatially quasi-co-located (QCL-ed) with the reference signals identified during the beam failure recovery procedure]); decoding, by the UE after receiving the response, a first frame on a first channel in a first frame of a downlink transmission received through the first, wherein the beam failure recovery procedure is completed after the UE decodes the first channel in the first frame of the received downlink transmission (paragraphs 0024-0025 [inherent; data channel; connection lost (i.e., if no data then the procedure starts again)]). 
Yu et al. does not explicitly disclose receiving, by the UE responsive to completion of the beam failure recovery procedure, an updated quasi-co-located relationship between the first channel and a second beam; and decoding, by the UE, the first channel in a second frame of the received downlink transmission in accordance with the updated quasi-co-located relationship between the first channel and the second beam, from an access node.
However, John Wilson et al. discloses it may be appropriate for a base station to update one or more TCI states configured for indicating, to a UE, QCL relationships between antenna ports used for downlink communication with the UE. As described herein, a base station may support techniques for dynamically updating a subset of TCI states configured for indicating, to a UE, QCL relationships between antenna ports used for downlink communications with the UE. In particular, the base station may transmit downlink control information (DCI) to the UE to update the subset of TCI states (e.g., based on current channel conditions) (paragraphs 0005-0006, 0038).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize updating the QCL relationship can occur before and after a recovery since the updating is associated with channel conditions. 
Regarding claims 3, 13, 30-31, the references as combined above further discloses wherein the first beam and the second beam are the different (paragraph 0057 [a base station 105 may identify a new beam for transmitting downlink signals to a UE 115, and the QCL relationships between antenna ports associated with this beam and antenna ports used to transmit reference signals to a UE 115 may change; John Wilson et al.]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize updating the QCL relationship can occur before and after a recovery since the updating is associated with channel conditions. 
Regarding claim 5, Yu et further suggests wherein the first channel is a physical downlink control channel (PDCCH) (paragraph 0032 [PDCCH]). 
Regarding claim 6, 19, Yu et further suggests wherein the first channel is a physical downlink shared channel (PDSCH) (paragraph 0032 [data channel; BPL]).  
Regarding claim 16, Yu et al. further discloses wherein the data channel is a physical downlink shared channel (PDSCH) and the first control channel is a physical downlink control channel (PDCCH) (paragraph 0024).
Regarding claims 26-29, the references as combined above disclose all the recited subject matter in claims 1, 11, but do not disclose decoding the first frame comprises using a first spatial domain receive filter used to decode the first beam to decode the first frame and decoding the second frame comprises using a second spatial domain receive filter used to decode the second beam to decode the second frame.  
However, Yu et al. discloses that spatial receive filter is used to information transmitted with a particular beam (paragraph 0051).
Therefore, it would have been obvious for one of ordinary skill in the art to recognize multiple spatial receive filters would be needed to decode each specific beam.

Claims 8-10, 20, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0082335)  in view of John Wilson et al. (US 2019/0115955) as applied to claims 1, 6, 11, 17 above, and further in view of CATT 3GPP TSG RAN WG1 Meeting #88 02-2017 (referred to hereinafter as CATT).
Regarding claim 8, 20, the references as combine above disclose all the recited subject matter in claims 6, 19, but do not explicitly disclose receiving, by the UE from an access node, a third frame including scheduling information for the first frame.
However, CATT suggests receiving, by the UE from an access node, a third frame including scheduling information for the first frame (Section 2.2 [discloses the gNB can schedule and transmit DL data]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a gNB could schedule reception for a frame.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claims 9, 24-25, the references as combine above disclose all the recited subject matter in claims 8, 1, but do not explicitly disclose wherein decoding the first frame further comprises decoding the first frame in accordance with both the updated quasi-co-located relationship between the first channel and the first beam and a second quasi-co-located relationship between a second channel and the first beam.
However, CATT discloses wherein decoding the first frame further comprises decoding the first frame in accordance with both the quasi-co-located relationship between the first channel and the first beam and a quasi-co-located relationship between a second channel and the first beam (Section 2 [same or different beams for control channel and the corresponding data channel]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize decoding according to the QCL relationship.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claim 10, Yu et al. further suggests wherein the second channel is a physical downlink control channel (PDCCH) (paragraph 0024).  

Claims 7, 14-15, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0082335) in view of John Wilson et al. (US 2019/0115955) as applied to claims 6, 12 above, and further in view of Kang et al. (US 2019/0058517).
Regarding claims 7, 14-15, 32 the references as combined above disclose all the recited subject matter in claims 6, 12, but do not explicitly disclose receiving, by the UE from an access node, a mapping between transmission configuration indication (TCI) states and a TCI field of a control frame.  
However, Kang et al. discloses a UE may receive RRC configuration of a list of a maximum M number of candidate Transmission Configuration Indication (TCI) states at least for the purpose of Quasi Co-location (CQL) indication (paragraph 0276) wherein the states can be mapped to a DCI field TCI (paragraph 0296).
Kang et al. shows it is a known feature in the art to map a plurality of TCI states to a DCI field of a control frame wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the mapping the TCI states to a DCI field as shown by Kang et al. The motivation for this is show the mapping according to conventional means in the art.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465